IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHERIE LEESE,

Plaintiff, :

V. > 3:17-CV-00274
: (JUDGE MARIANI)

COMMONWEALTH OF PENNSYLVANIA :
Department of Insurance

Defendant.

MEMORANDUM OPINION

 

I. INTRODUCTION
Defendant's Motion for Summary Judgment (Doc. 36) is pending before the Court.
With this motion, Defendant requests that the Court grant judgment in its favor and enter an
order closing the case. (Doc. 36 at 1; Doc. 36-2 at 1.) In her single-count Complaint,
Plaintiff alleges that Defendant violated Title VII's antiretaliation provision when it retaliated
against her after she filed and settled a prior case. (Doc. 1 at 1.) For the reasons

discussed below, the Court concludes that Defendant's motion is properly denied.

 

esc rSSP CET Ra
Il. STATEMENT OF UNDISPUTED FACTS!

Plaintiff began her employment at the Pennsylvania Department of Insurance in
1988. (Doc. 37 J 1; Doc. 449 1.) During her employment, she was subjected to sexual
harassment from a male superior. (Doc. 42 { 2; Doc. 47-1 J] 2.) She filed an internal
complaint alleging sexual harassment by Ronald Gallagher, followed by a Pennsylvania
Human Relations (“PHRC”) complaint filed in 2013 asserting that she had been retaliated
against for reporting the harassment. (Doc. 37 { 2; Doc. 44 { 2; see also Doc. 42 J 3; Doc.
47-1 3.) Plaintiff was not disciplined for being sexually harassed by Gallagher. (Doc. 37
3; Doc. 44 J 3.) Donna Fleischauer, the Department's Director of Human Resources at the
time, investigated Plaintiff's harassment complaint, and Brad Harker, Department Counsel,
was aware of the complaint and handled the matter once Plaintiff filed with the PHRC.

(Doc. 42 ff] 8-9; Doc. 47-1 Jf] 8-9.) After Plaintiff filed the 2013 PHRC charge, she and

 

1 Defendant properly filed its Statement of Material Facts (Doc. 37) with its Motion for Summary Judgment
(Doc. 36). In addition to filing a response to Defendant's statement (Doc. 44), Plaintiff's Response in
Opposition to Defendant's Motion for Summary Judgment (Doc. 42) includes thirty-eight numbered
paragraphs (id. at 5-12) she describes as “Plaintiffs factual presentation [which] has been prepared by
construing the adduced factual discovery record in a light most favorable to her, the non-moving party.
Inferences, doubts and issues of credibility have been resolved in her favor, at this point in time” (id. at 5
n.1) (citing Ely v. Hall's Motor Transit Co., 590 F.2d 62, 66 (3d Cir. 1978)). She adds “[s]hould a trial occur,
Plaintiff, of course, proceeds with no such tailwind. For now though, she does.” (/d.)

Defendant objects to Plaintiff's factual recitation and asks that the Court strike it. (Doc. 47 at 10.)
Insofar as Defendant has responded to Plaintiff's factual presentation which is not clearly foreclosed by
relevant rules (see, e.g., Doc. 53 at 2-4, the Court will include Plaintiff's factual averments where
undisputed.

The parties appropriately provide citations to the record. The Court has verified citations but omits
them from the recitation set out in the text.

 
Defendant entered into a settlement agreement. (Doc. 37 9 4; Doc. 44 4.) Harker
negotiated and drafted the settlement agreement. (Doc. 42 {] 11; Doc. 47-1 11.) As part
of the settlement agreement, Plaintiff agreed to resign. (Doc. 37 {| 4; Doc. 44 { 4; see also
Doc. 42 ] 12; Doc. 47-1 12.) The agreement included a provision that Plaintiff not seek
employment in any agency under the Governor's jurisdiction. (Doc. 37 5; Doc. 44 J] 5.)
The agreement included the following provisions:

a. (1)... Leese shall not apply for, seek or accept any employment in
the future with any Department, Board or Commission under the
Governor's jurisdiction. Leese may seek employment with any
independent state agency outside the Governor's jurisdiction, and the
Department agrees that it will not interfere with any such attempts. .. .

b. (3) .. . Leese further agrees that no further complaints, charges,
claims, litigation, or any other type of actions will be filed or otherwise
initiated or instituted against the Department and/or its current or former
individual employees in any forum arising from or relating to the
Department's employment of Leese. ...

c. (6) The Department shall not contest any application for
unemployment compensation benefits filed by Leese.

d. (7) Any documents reflecting the previous disciplinary actions
imposed by the Department on Leese in her Commonwealth Official
Personnel File shall be removed.

e. (8) The parties understand and agree that the terms of this Settlement
Agreement are confidential,? subject, however, to disclosure only to the
extent required by applicable state or federal laws, and/or as necessary
to professional tax advisors or accountants.

 

2 Defendant notes that “[s]ince the parties had mutually agreed that the terms of the settlement agreement
are confidential, the full agreement is not attached here, and the parties agreed not to contest the language
in these selected excerpts disclosed through this motion.” (Doc. 37 at 3 n.4.)

3

 
f. (9) The parties agree to refrain from disparaging each other regarding
any matter related to the underlying case or the [sic] Leese's
employment with the Commonwealth of Pennsylvania Insurance
Department. This paragraph shall apply to any business and/or job
reference that the Department issues relative to Leese.

(Doc. 37 6; see also Doc. 44 J 6.)

There are a number of different “coding options” in the “SAP” system which is a
transactional list of dates of hire, change of jobs, and separations. (Doc. 37 { 7; Doc. 44
7.) Plaintiff refers to the system as the state’s electronic personnel system. (Doc. 42 { 17;
Doc. 47-1 J 17.) The codes are used to separate an employee from the payroll system.
(/d.) The code used for Plaintiff was “ZH-07" which indicates “voluntary resignation contact
former agency.” (Doc. 37 ¥ 8; Doc. 44 § 8; see also Doc. 42 J 19; Doc. 47-1 | 19.) The
code allowed the Department to monitor whether Plaintiff was applying with any entities
within the Governor's jurisdiction. (Doc. 37 9; Doc. 44 9.) Other codes could have
been used, including “ZH-01” which reflected “resigned with notice.” (Doc. 42 {| 22; Doc.
47-1 J 22.)

Commonwealth agencies aside from the one from which the employee resigned had
access to the electronic personnel file of an employee who resigned including access to the
code affixed to the separation. (Doc. 42 J 18; Doc. 47-1 J 18.) According to Governor's

Management Directive 580.23, individuals cannot be rehired into state employment unless,

inter alia, they left their prior position “in good standing.” (Doc. 42 § 19; Doc. 47-1 § 19.)

 

 

 

 
Ordinarily, Fleischauer decided what code to affix to a resigned employee's
electronic personnel file. (Doc. 42 {| 24; Doc. 47-1 {| 24.) Plaintiffs separation was the only
time that Fleischauer was instructed on what code to use in SAP. (Doc. 37 | 12; Doc. 44 J
12.) Fleischauer does not remember any other employees who had that code used upon
their separation. (Doc. 37 § 13; Doc. 44 J 13.) As she was directed, Fleischauer put the
code in the SAP. (Doc. 37 J 14; Doc. 44 { 14.) The code itself does not mention the
settlement agreement. (Doc. 37 J 16; Doc. 44 f 16.) The settlement agreement is
confidential, subject to certain exceptions. (Doc. 37 § 17; Doc. 44 {| 17.)

The settlement agreement itself did not define what agencies were under the
Governor's jurisdiction. (Doc. 37 919 ; Doc. 44 19.) Plaintiff believed the Office of
Administration (‘OA”) website did not correctly list the entities under the Governor's
jurisdiction.3 (Doc. 37 J 20; Doc. 44 J 20.) The Liquor Control Board (“LCB”) was listed as
being under the Governor's control but it was not. (Doc. 37 J 21; Doc. 44 { 21.)

Plaintiff applied for numerous state and private sector jobs, and she had
approximately ten interviews with state employers. (Doc. 37 fff] 53-55; Doc. 44 ff] 53-55.)
She was not selected for any of the positions. (Doc. 37 55; Doc. 44 55.) State job

interviews included those for two positions with the LCB, several positions with the PUC,

 

3 Plaintiff notes that she relied on the Pennsylvania Manual to research which entitles were independent of
the governor. (Doc. 44 § 20.)

 
and at least two positions with the Board of Probation and Parole. (Doc. 37 { 56; Doc. 44 §
56.)

Fleischauer sent calls about Plaintiff to Harker, but Plaintiff believed Fleischauer
could have handled the calls herself. (Doc. 37 J 31; Doc. 44 931.) Although Harker
handled reference inquiries on behalf of the Department (Doc. 42 ¥ 29; Doc. 47-1 29),
Fleischauer testified that she knew that some state agencies saw the coding and raised
questions about it (Doc. 42 ] 28; Doc. 47-1 J 28). In handling a code-related inquiry, Harker
would first ask the inquirer if the agency on whose behalf the inquiry was made was within
the Governor's jurisdiction. (Doc. 42 { 30; Doc. 47-1 ¥ 30.) If the inquirer told Harker the
represented agency was outside the Governor's jurisdiction, Harker indicated in an email
that he would advise the inquirer “| can make no comment relating to Ms. Leese’s
separation.” (Doc. 42 J 31; Doc. 47-1 J 31.)

Plaintiff believes that having an attorney respond to anyone calling to ask about her
sends up red flags and looks bad, even if the person is told “no comment.” (Doc. 37 { 36;
Doc. 44 ¥ 36.) Plaintiff testified that the Department could have checked for her new
employment after the fact or could have contacted individual departments in other agencies
to see if she was applying for positions or if she had a job there. (Doc. 37 30; Doc. 44
30.)

LCB documents concerning consideration of Plaintiff for a position contain the

notation “not allowed to consider . . . unusual code.” (Doc. 42 J 32; Doc. 47-1 J 32.)

 

 
Pennsylvania Public Utilities Commission (“PUC”) documents related to its consideration of
Plaintiff for employment contain an email which stated she was “a strong candidate” and a
subsequent notation which stated “Red Flags during OPF review. Not hiring.” (Doc. 42 {jj
33-34; Doc. 47-1 JJ 33-34.)

Communications between Harker and the Pennsylvania State Employee Retirement
System (“PSERS’) pursuant to PSERS’ inquiries about Plaintiff indicate that Harker
provided information relevant to an entity under the governor's jurisdiction when, in fact,
PSERS was not. (Doc. 42 §[ 35; Doc. 37-1 35.)

Harker perceived that there were several disciplinary issues with Plaintiff. (Doc. 37
40; Doc. 44 J 40.) Fleischauer testified that there were “some issues” with Plaintiff. (Doc.
37 9 42; Doc. 44 42.) Incidents include Plaintiff's arrest during a lunch hour.4 (Doc. 37 §
44: Doc. 44] 44.) Plaintiff protested the related one-day suspension she received. (Doc.
37 J 45; Doc. 44 { 45.) No official discipline was issued to Plaintiff as the result of a
predisciplinary conference in April 2014. (Doc. 37 9 51; Doc. 44] 51.) The one-day
suspension was reversed as part of Plaintiff's settlement agreement. (Doc. 37 J 52; Doc.
447 52.)

When briefing the Department's former chief counsel, Harker informed him that

Plaintiff had filed a sexual harassment complaint, she was a “problem employee,” she “was

 

4 Matters related to the reporting of this incident are disputed. (Doc. 37 {| 44; Doc. 44 44.)

7
not a pleasant person to deal with,” and prior counsel wanted to get rid of her “just as bad
as we did.” (Doc. 42 J] 37-38; Doc. 43 ff 47-48.)
lll. STANDARD OF REVIEW

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “As to materiality,
.... [o}nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once such a showing has been made, the non-
moving party must offer specific facts contradicting those averred by the movant to establish
a genuine issue of material fact. Lujan v. Nat'l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct.
3177, 111 L. Ed. 2d 695 (1990). Therefore, the non-moving party may not oppose summary
judgment simply on the basis of the pleadings, or on conclusory statements that a factual
issue exists. Anderson, 477 U.S. at 248. “A party asserting that a fact cannot be or is
genuinely disputed must support the assertion by citing to particular parts of materials in the
record... or showing that the materials cited do not establish the absence or presence of a
genuine dispute, or that an adverse party cannot produce admissible evidence to support

the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). In evaluating whether summary judgment should
be granted, “[t]he court need consider only the cited materials, but it may consider other
materials in the record.” Fed. R. Civ. P. 56(c)(3). “Inferences should be drawn in the light
most favorable to the non-moving party, and where the non-moving party's evidence
contradicts the movant’s, then the non-movant’s must be taken as true.” Big Apple BMW,
Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992), cert. denied 507 U.S. 912,
113 S. Ct. 1262, 122 L. Ed. 2d 659 (1993).
However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 167 L. Ed. 2d 686 (2007). If a party has carried its burden under the summary
judgment rule,
its opponent must do more than simply show that there is some metaphysical
doubt as to the material facts. Where the record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for trial. The mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.
When opposing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could believe it, a court
should not adopt that version of the facts for purposes of ruling on a motion for
summary judgment.
Id. (internal quotations, citations, and alterations omitted).
“In considering a motion for summary judgment, a district court may not make

credibility determinations or engage in any weighing of evidence.” Anderson, 477 U.S.

at 255. Therefore, when evidentiary facts are in dispute, when the credibility of

 
witnesses may be in issue, or when conflicting evidence must be weighed, a full trial
is usually necessary.
IV. ANALYSIS

Plaintiff contends Defendant retaliated against her by using a code in her
electronic personnel file which negatively impacted her employment prospects
following her resignation from the Department of Insurance pursuant to a settlement
agreement entered into after she complained of sexual harassment to the her
employer and filed a PHRC complaint. (Doc. 1.) With the pending motion,
Defendant asserts that Plaintiff cannot establish a prima facie case of retaliation for
two reasons: 1) she cannot show that her protected activities were the “but-for’
cause of the alleged adverse action (Doc. 38 at 6); and 2) she cannot show that “a
reasonable employee would . . . have found the subject actions to be materially
adverse and would not have been dissuaded from making or supporting a charge of
discrimination” (id.). Plaintiff responds that she can satisfy both elements of the
prima facie case. (Doc. 42 at 12-19.)

Section 704(a) of Title VII states:

It shall be an unlawful employment practice for an employer to discriminate

against any of his employees ... because he has opposed any practice made

an unlawful employment practice by this subchapter, or because he has made

a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under this subchapter.

10

 
42 U.S.C. § 2000e-3(a). In Burlington Northern & Santa Fe Railway Co. v. White, 548 U.S.
53 (2006), the Supreme Court stated that ‘Title VII's antiretaliation provision must be
construed to cover a broad range of employer conduct.” Thompson v. North American
Stainless, LP, 562 U.S. 170, 173 (2011) (citing Burlington, 548 U.S. 53).

The framework within which the Court is to review a Title Vil claim of retaliation is
concisely set out in Carvalho-Grevious v. Delaware State University, 851 F.3d 249 (2017):

Title Vil prohibits an employer from discriminating based on an employee's
race, color, religion, sex, or national origin, 42 U.S.C. § 2000e-2(a), and from
retaliating against an employee for complaining about, or reporting,
discrimination or retaliation, id. § 2000e-3(a). . . .

To state a prima facie case of retaliation, a plaintiff must show that (1)
she engaged in a protected activity, (2) she suffered an adverse employment
action, and (3) there was a causal connection between the participation in the
protected activity and the adverse action. Moore v. City of Philadelphia, 461
F.3d 331, 340-41 (3d Cir. 2006). A plaintiff seeking to prove her case through
indirect evidence . . . may do so by applying the familiar McDonnell
Douglas burden-shifting framework. Daniels [v. Sch. Dist. of Phila., 776 F.3d
181,198-99 (3d Cir. 2015)]. After establishing a prima facie case of retaliation,
the burden shifts to the employer to provide a legitimate non-retaliatory reason
for its conduct. Moore, 461 F.3d at 342. If it does so, the burden shifts back to
the plaintiff “to convince the factfinder both that the employer's proffered
explanation was false [that is, a pretext], and that retaliation was the real reason
for the adverse employment action.” /d. The onus is on the plaintiff to establish
causation at two stages of the case: initially, to demonstrate a causal
connection as part of the prima facie case, and at the final stage of
the McDonnell Douglas framework to satisfy her ultimate burden of persuasion
by proving pretext.

851 F.3d at 256-57. Carvalho-Grevious reiterated the well-established principle that
“ttlhe prima facie requirement for making a Title VII claim is not onerous and poses

a burden easily met.” 851 F.3d 259 (internal quotations omitted) (citing Texas Dep't of

11

 
Comty. Affairs v. Burdine, 450 U.S. 248, 253 (1981); Doe v. C.A.R.S. Prot. Plus, Inc., 527
F.3d 358, 365 (3d Cir. 2008)).

For purposes of summary judgment, Defendant does not dispute that Plaintiff's prior
charge was a protected activity. (Doc. 38 at 8.) As set out above, Defendant maintains that
Plaintiff cannot satisfy the adverse action and causation elements of the her prima facie
case.

A. Adverse Action

Defendant asserts that Plaintiff did not provide evidence that she suffered any
“material or tangible impact” based on Defendant's separation coding and, therefore, cannot
show any adverse action. (Doc. 38 at 21.) Plaintiff responds that the “surreptitious coding
and responses to inquiries caused her to be red-flagged by prospective Commonwealth
employers.” (Doc. 42 at 15.) The Court concludes that Plaintiff has put forth sufficient
evidence to satisfy her prima facie burden of showing that she suffered an adverse
employment action.

Title Vil’s “antiretaliation provision protects an individual not from all retaliation, but
from retaliation that produces an injury or harm.” Burlington, 548 U.S. at 67. It is not limited
to employer action that affects the terms and conditions of a claimant's employment. Komis
v. Sec'y of United States Dep't of Labor, 918 F.3d 289, 293 (3d Cir. 2019). Burlington
explained that “[a]n employer can effectively retaliate against an employee by taking actions

not directly related to his employment or by causing him harm outside the workplace.” 548

12
U.S. at 63. The protections of the provision extend to post-employment retaliation.
Robinson v. Shell Oil Co., 519 U.S. 337, 339 (1997). Burlington set out the required
showing: “a plaintiff must show that a reasonable employee would have found the
challenged action materially adverse, which in this context means it well might have
dissuaded a reasonable worker from making or supporting a charge of discrimination.” Id.
at 68 (internal quotation and citations omitted).

The materiality requirement “is important to separate significant from trivial harms.”
Id. The Court adopted an objective standard, i.e., the reactions of a “reasonable” worker,
because ‘[iit avoids the uncertainties and unfair discrepancies that can plague a judicial
effort to determine a plaintiffs unusual subjective feelings.” /d. at 68-69. The Court
“ohrase[d] the standard in general terms because the significance of any given act of
retaliation will often depend upon the particular circumstances. Context matters.” /d. at 69.
Quoting its earlier decision in Oncale v. Sundonwner Offshore Services, Inc., 523 U.S. 75
(1998), where it said that Title VII does not set forth “a general civility code for the American
workplace,” id. at 80, Burlington highlighted the need for a context-related analysis of the
employer's action: “‘The real social impact of workplace behavior often depends on a
constellation of surrounding circumstances, expectations, and relationships which are not
fully captured by a simple recitation of the words used or the physical acts performed.”
Burlington, 548 U.S. at 69 (quoting Oncale, 523 U.S. at 81-82). By way of example, the

Court described the following situations:

13

 
A schedule change in an employee's work schedule may make little difference

to many workers, but may matter enormously to a young mother with school-

age children. . . . A supervisor's refusal to invite an employee to lunch is

normally trivial, a nonactionable petty slight. But to retaliate by excluding an

employee from a weekly training lunch that contributes significantly to the
employee's professional advancement might well deter a reasonable employee

from complaining about discrimination. . .. Hence, a legal standard that speaks

in general terms rather than specific prohibited acts is preferable, for an act that

would be immaterial in some situations is material in others.

548 U.S. at 69 (internal citations and quotations omitted). Depending on the facts of the
case, detriment to a former employee’s future employment opportunities can give rise to an
actionable claim, Charlton v. Paramus Bd. of Educ., 25 F.3d 194, 201, 202 (3d Cir. 1994),
as can failure to provide a reference, E.E.0.C. v. L.B. Foster Co., 123 F.3d 746, 755-56 (3d
Cir. 1997). Overall, Burlington concluded that “[b]y focusing on the materiality of the
challenged action and the perspective of a reasonable person in the plaintiffs position, [the
announced] standard will screen out trivial conduct while effectively capturing those acts
that are likely to dissuade employees from complaining or assisting in complaints about
discrimination.” (/d. at 69-70.)

Defendant asserts that “[w]hile Plaintiff theorizes the potential impact the coding and
Department's responses ‘can raise concerns’ and that it could affect her ‘employment
chances’ (Doc. 1 J] 11-12), she provides no evidence that she suffered any material or
tangible impact other than the fact that she believes it raised red flags and then she was not

offered any positions by state agencies.” (Doc. 38 at 21.) Defendant concludes that, other

than this

14

ear acm path hg
generalized claim of a non-specific negative impact on her potential
employment status, there is no evidence of record to support a finding of a
“materially adverse” action such that a reasonable person in Plaintiff's position
would have been dissuaded from filing a discrimination complaint as required
by [Burlington], 548 U.S. at 71. Therefore, a reasonable employee would not
find the coding and Department's responses were materially adverse because
they did not subject her to a decrease in pay or benefits and she experienced
no other changes with respect to her employment. Accordingly, Plaintiff has
failed to meet the second prong of a prima facie case of retaliation based on
the above actions, and summary judgment should be entered in favor of the
Department.

(Doc. 38 at 22.)

Plaintiff avers that the code unilaterally added to her electronic personnel file “was
enough to raise doubts among prospective, eligible state employers. . . . [A]t this stage she
need not show that she actually lost jobs that she would otherwise have gotten. She only
need prove the Department's actions might well have dissuaded an employee from
reporting sexual harassment.” (Doc. 42 at 17.) Referencing her LCB, PUC, and PSERS,
applications as evidence of the negative impact of Defendant's coding choice, Plaintiff
asserts that

Defendant must show that no reasonable jury could find that a state

employee who knew she would have the ZH-07 code affixed to her personnel

file and potential subsequent state employers be told “no comment” when

asking about her would be dissuaded from filing a complaint of discrimination.

Under these circumstances and in the context of this background, the

Department simply cannot prevail on this argument.

(Doc. 42 at 17-18.)

The Court concludes that Defendant seeks more than is required to show an

adverse action and Plaintiff has made the necessary showing given the circumstances of

15

 

 
this case.5 No relevant authority suggests that an action can be materially adverse only if it
results in “a decrease in pay or benefits and [the plaintiff] experienced no other changes
with respect to her employment” (Doc. 38 at 22). Further, this standard is not applicable to
Plaintiff's situation because she had resigned her position before the action alleged to be
adverse occurred. Thus, Defendant's exclusive correlation of material adversity with
benefits and changes in employment is inaccurate and unavailing.

Plaintiff does not merely make a “generalized claim of a non-specific negative impact
on her potential employment status” (Doc. 38 at 21). Rather, she provides evidence that the
code had a negative impact on her employment prospects with several potential employers
including the LCB, PUC, and PSERS.® See supra pp. 5-6. The employers were interested
enough in the possibility of employing Plaintiff to pursue her application and that interest
came to a dead stop when they saw the code and/or inquired about it. /d. Plaintiff does not

need to show, as Defendant would like, that she “was rated as the most successful

 

5 Defendant does not refute Plaintiffs argument in its reply brief (Doc. 47).

6 Defendant asserts that the Court should ignore certain evidence proffered by Plaintiff because it has not
been authenticated or is inadmissible hearsay (Doc. 47 at 11-13.) Plaintiff responds that documents from
other agencies can be authenticated and notations on documents are not inadmissible hearsay which
should not be considered on summary judgment because the documents are not being offered for the truth
of the matter asserted but rather to show that the existence of the notation makes the point that it “served to
blackball her . . . irrespective of whether the notation was factually correct.” (Doc. 53 at 5.) Alternatively,
she argues that the completed forms are personnel records which fall within the hearsay exception of
regularly conducted business activity. (/d. at 5-6 (citing Fed. R. Evid. 803(6)).) The Court concludes that
Defendant has not shown that authentication is required at this stage of the proceedings and Plaintiff will
not be able to authenticate the material at trial. The Court further concludes that consideration of
referenced documents is not precluded under hearsay rules.

16

 
candidate out of all applicants and that she would definitely have been extended an offer for
employment but for the Department's actions.” (Doc. 38 at 21.) The evidentiary burden
articulated by Defendant does not make sense in that a “red flag” would be raised when the
potential employer reviewed the employee's electronic personnel file, an action which
presumably would occur during the screening process and would prevent the flagged
candidate from being “rated the most successful candidate” and “being extended an offer of
employment” (id.).

Construing the antiretaliation provision to cover a broad range of employer conduct,
as this Court must, Burlington, 548 U.S. at 67, if a reasonable employee knew, in the
aftermath of filing a complaint, that the employer would unilaterally take an action that,
though characterized as neutral, could curtail a prospective employer's interest in hiring him
or her, that employee would likely be dissuaded from making or supporting a charge of
discrimination. Also keeping in mind that “context matters,” 548 U.S. at 69, and the
employee's expectations are part of that context, id., here Plaintiff entered into a settlement
agreement in which her employer specifically agreed not to interfere with her attempts to
seek employment with an independent state agency outside the Governor's jurisdiction
(Doc. 37 J] 6; Doc. 44 9 6; see also Doc. 43-2 at 2). Thus, Plaintiff or any reasonable
employee in Plaintiff's position would have the reasonable expectation that Defendant would
not interfere with future employment prospects by applying a separation code which had the

effect it did with the LCB and PUC, or create the confusion it did with PSERS, see supra pp.

17

 

 
5-6. Ifa reasonable employee knew that supporting their charge of discrimination could
have this outcome, i.e., even if you prevail to the point of settlement, you still lose because it
will be more difficult to procure employment with a certain class of employers, the Court
finds a reasonable employee would be dissuaded from embarking upon the process of
raising or maintaining a Title VII claim of discrimination.

In sum, contrary to Defendant’s implication that an action which raises “red flags”
upon screening of a former employee’s electronic personnel file cannot satisfy the requisite
standard, viewing the facts in the light most favorable to the non-movant, a reasonable
employee would have found “the material or tangible impact” (Doc. 38 at 1) of Defendant's
post-settlement agreement unilateral coding decision and implementation sufficient to
discourage him or her from filing a sexual harassment complaint. Therefore, Plaintiff
satisfies the second element of the prima facie case.

B. Causation

Defendant contends Plaintiff cannot establish the prima facie causation element
because her protected activities were not the but-for cause of the alleged adverse action.
(Doc. 38 at 9.) Plaintiff responds that the causal connection is obvious: Defendant's
admission that the coding would not have occurred in the absence of the protected activity
by Plaintiff because the coding could not occur without the settlement agreement stemming
from prior litigation satisfies the low bar for this prima facie case element. (Doc. 42 at 14.)

Plaintiff also avers that, even if Defendant had not made this concession, its actions were

18

 

 

parueammeromarrayenenatassvassmosconpe neat
obviously linked to the PHRC case and settlement. The Court finds that a showing of but-
for causation is not required at the prima facie stage and Defendant has not produced
evidence which requires a conclusion that Plaintiff cannot show that her protected activity
was the likely reason for the adverse action.

The causation element of the prima facie case was the central issue in Carvalho-
Grevious. Stating that the Supreme Court made clear in University of Texas Southwestern
Medical Center v. Nassar, 570 U.S. 338 (2012), that “Title VII retaliation claims must be
proved according to traditional principles of but-for causation,” 851 F.3d at 258 (quoting
Nassar, 570 U.S. at 360), Carvalho-Grevious turned to the question of “whether that burden
differs at the prima facie stage of the case” and held that it did, id.

In analyzing the specific question of “what a plaintiff must bring as part of her prima
facie case of retaliation to survive a motion for summary judgment in the wake of the Nassar
decision, the Circuit Court explained that other circuits were split on the question, 851 F.3d
at 257 (citing Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 251 n.10 (4th Cir. 2015)
(collecting cases), and some had found “albeit without much in the way of explanation, that
a plaintiff must prove but-for causation as part of the prima facie case of retaliation,” 851
F.3d at 259 (citing EEOC v. Ford Motor Co., 782 F.3d 753, 770 (6th Cir. 2015) (en
banc); Ward v. Jewell, 772 F.3d 1199, 1203 (10th Cir. 2014)). The Third Circuit Court

“decline[d] . . . to heighten the plaintiffs prima facie burden to meet her ultimate burden of

19

 
persuasion.” /d, Rather, the Circuit Court agreed with the Fourth Circuit that to find
otherwise

“would be tantamount to eliminating the McDonnell Douglas framework in
retaliation cases... If plaintiffs can prove but-for causation at the prima facie
stage, they will necessarily be able to satisfy their ultimate burden of persuasion
without proceeding through the pretext analysis. Had the Nassar Court
intended to retire McDonnell Douglas and set aside 40 years of precedent, it
would have spoken plainly and clearly to that effect.”

851 F.3d at 259 (quoting Foster, 787 F.3d at 251). Thus, the Circuit Court concluded “at the
prima facie stage the plaintiff must produce evidence ‘sufficient to raise the inference that
her protected activity was the likely reason for the adverse [employment] action.” 851 F.3d
at 259 (quoting Kachmar v. SunGard Data Systems, Inc., 109 F.3d 173, 177 (3d Cir. 1997)
(emphasis added in Carvalho-Grevious).

Defendant argues that

[t]he record is replete with evidence that the coding was for a legitimate, non-
retaliatory reason — which was the Department's attempt to comply with the
parties’ agreement that Plaintiff not seek employment with an agency under the
Governor's jurisdiction. See Harker at 70:10-17; 75:9-23; 98:13-15. Therefore,
there is absolutely no evidence that Plaintiffs prior complaint had any
relationship whatsoever to the coding or Harker’s statements made in response
to agencies with inquiries about Plaintiff.

. Fleischauer had consulted someone from the Office of
Administration (“OA”), who had advised that the code is typically entered in
situations such as Plaintiff's. Fleischauer at 35:16-36:11; Harker at 85:18-24.
Brad Harker had consulted the Office of General Counsel about the situation.
Fleischauer at 35:16- 36:11; Harker at 85:18-24. After consulting others for
advice, they found the code to be the most innocuous and administratively
simple way to monitor Plaintiffs compliance with the agreement while stil

20

 

 
allowing the Department to remain compliant with the terms of the agreement.
Harker at 70:10-17; 75:9-23.

Therefore, the coding is causally linked to the Department's strong
desire to ensure compliance with the settlement agreement and is not linked to
Plaintiff's protected activity. Obviously, the coding would not have occurred in
the absence of the protected activity by Plaintiff (because the coding could not
occur without the settlement agreement stemming from prior litigation), but
there is no evidence demonstrating that the alleged wrongful actions were
prompted upon only her protected activity and nothing else because the code
was typically used in situations such as Plaintiffs. See Nassar, 133 S.Ct. at
2534. Excluding the fact that the coding occurred later in time than Plaintiff's
protected activity, there is no evidence from which a reasonable jury could find

the requisite causal link between her protected activity and the alleged adverse
actions. Therefore, judgment should be entered in favor of the Department.

(Doc. 38 at 10-12.)

Plaintiff asserts that, even if Defendant's admission did not establish prima facie
causation, “Defendant's actions took place immediately after the settlement agreement was
signed and Plaintiff had departed, and the close temporal proximity also allows for a causal
link to be inferred.” (Doc. 42 at 14-15 (citing Lichtenstein v. Univ. of Pittsburgh Med. Ctr.,
691 F.3d 294, 308 (3d Cir. 2012) (citations omitted) (“[w]hen the temporal proximity between
the protected activity and adverse action is unduly suggestive, this is sufficient standing
alone to create an inference of causality and defeat summary judgment.”). Plaintiff disputes
Defendant’s arguments that a prima facie causal link cannot be established because it had
valid reasons to affix this code and because it was the best option available (Doc. 42 at 15
(citing Doc. 38 at 10-11)), stating that “Defendant's arguments . . . miss the mark because at

the prima facie causal connection inquiry the question is not whether the adverse actions

21

 
pt A RTE ATTEN

were justified; it's simply whether the adverse actions were causally related to the protected
activity” (id.). Plaintiff notes that

at the prima facie stage, when determining whether a plaintiff has shown a

causal connection between the protected activity and adverse action, the

employer's justification for implementing the adverse action is not what matters.

The legitimacy of the employer's actions, i.e., the question of pretext, would be

an issue for the third stage of the burden-shifting framework. Here, though

Defendant has made no challenge beyond the prima facie case.

(Doc. 42 at 15 n.8.)

The Court finds that Plaintiff's evidentiary assessment is consistent with the Third
Circuit's Carvalho-Grevious decision that but-for causation is properly considered at the
third step of the McDonnell Douglas analysis. Importantly Carvalho-Grevious held “at the
prima facie stage the plaintiff must produce evidence sufficient to raise the inference that

her protected activity was the likely reason for the adverse [employment] action” 851 F.3d at

259 (internal quotation and citation omitted). Defendant clearly applied the wrong standard

 

for showing causation at the prima facie stage of a Title VII retaliation claim in arguing it was
entitled to summary judgment because Plaintiff could not establish the prima facie causation
element requiring but-for causation. (See, e.g., Doc. 38 at 6.) Not only did Defendant
propose this as this requisite standard, but its argument shows it also applied the standard
to the facts of the case with its conclusion that “there is no evidence demonstrating that the
alleged wrongful actions were prompted upon only her protected activity and nothing else
because the code was typically used in situations such as Plaintiffs.” (Id. at 12 (emphasis

added).)

22
Because Defendant relies on the incorrect standard for showing causation at the
prima facie stage of a Title VII retaliation claim, it is not entitled to summary judgment based
on its argument that Plaintiff has not shown but-for causation at this stage. (See Doc. 38 at
9-11.)

Although Defendant attempts to rehabilitate its error in its reply brief (Doc. 47 at 18),
the effort is unavailing for several reasons. First, Defendant's expansion of its argument and
altered basis for asserting its entitlement to summary judgment is not properly presented in
a reply brief. See, e.g., Dreyer v. Sheaffer, Civ. A. No. 3:08-CV-1132, 2009 WL 917829, at
*3 (M.D. Pa. Apr. 2, 2009) (listing cases); see also Morgan v. Covington Township, Civ. A.
No. 3:CV-09-0651, 2013 WL 4538637, at *3 n.2 (based on Dreyer, defendant's arguments
not considered because they were raised for the first time in reply brief).

Second, in attempting to transfer its prima facie argument to the second and third
stages of the McDonnell Douglas framework, Defendant does not set out the relevant legal
framework. Defendant states that

even if Plaintiff can establish a prima facie case of retaliation, the undisputed

evidence proves the Department had legitimate nondiscriminatory reasons for

the actions taken and that her prior complaint was not the but-for cause of the

actions taken.

If the plaintiff succeeds in establishing the prima facie case of retaliation

and the defendant can present legitimate nondiscriminatory reasons for its

action, then the burden remains on the plaintiff to prove the reasons are pretext.

Woodson v. Scott Paper Co., 109 F.3d 913, 920 (3d Cir. 1997). In this case,

the Department had legitimate non-discriminatory reasons for their actions,
none of which were a pretext.

23

 
(Doc. 47 at 18.) Other than this brief conclusory statement, Defendant relies on causation
arguments raised in its supporting brief. (Compare Doc. 38 at 10-20, with Doc. 47 at 19-
29.)

Finally, even if the Court were to overlook the identified deficiencies and consider the
merits of Defendant's arguments pursuant to the McDonnell Douglas inquiry, the Court
would conclude that Defendant has not satisfied its burden of showing that no genuine
issues of material fact exist and it is entitled to judgment as a matter of law.

Under McDonnell Douglas, the plaintiff bears the initial burden of showing a prima
facie case of discrimination. 411 U.S. at 802. Once the plaintiff establishes a prima facie
case, the burden shifts to the defendant “to identify a legitimate non-discriminatory reason
for the adverse employment action.” Smith, 589 F.3d at 689. “This burden is ‘relatively
light’ and is satisfied if the employer provides evidence, which, if true, would permit a
conclusion that it took the adverse employment action for a non-discriminatory reason."
Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013) (citing Tomasso v. Boeing Co., 445
F.3d 702, 706 (3d Cir. 2006)). “At this stage, ‘the defendant need not prove that the
articulated reason actually motivated its conduct.” Jd. (citing Shellenberger v. Summit
Bancorp, Inc., 318 F.3d 183, 189 (3d Cir. 2003)).

Once the defendant offers a legitimate non-discriminatory reason, “the burden of
production [shifts] back to the plaintiff to provide evidence from which a factfinder could

reasonably infer that the employer's proffered justification is merely a pretext for

24

 

 
 

discrimination.” Burton, 707 F.3d at 426 (citing Fuentes v. Perskie, 32 F.3d 759, 764-65 (3d
Cir. 1994)). To survive summary judgment, “the plaintiff must point to some evidence . . .
from which a factfinder could reasonably either (1) disbelieve the employer's articulated
legitimate reasons; or (2) believe that an invidious discriminatory reason was more likely
than not a motivating or determinative cause of the employer's action.” Fuentes, 32 F.3d at
764.

Defendant asserts that it selected the coding because it was the best option
available and the responses to related inquires were truthful and accurate. (Doc. 47 at 19-
21.) The Court concludes that Defendant would satisfy its second-stage burden of
production because it has proffered legitimate non-discriminatory reasons for its decision to
use the code and its method of responding to related inquiries from prospective employers.

Regarding the third stage, Defendant proffers several arguments. First, Defendant
asserts the following:

After consulting others for advice, the Department found the code to be the

most innocuous and administratively simple way to monitor Plaintiffs

compliance with the agreement while still allowing the Department to remain

compliant with the terms of the agreement. Harker at 70:10-17; 75:9-23. The

Department determined that using the code was the best option available and

the only method to be able to ensure Plaintiff's compliance with the agreement.

The possible alternatives were not feasible options. Harker at 71:1-72:1.

Plaintiff has not presented any alternative methods that the Department could

have used to serve this purpose.

Therefore, the Department had a legitimate, non-retaliatory reason for

selecting the coding — it was the only feasible option available that allowed the
Department to monitor Plaintiffs compliance with the agreement while

29
remaining compliant with the agreement itself. And there is no evidence from
which a reasonable jury could find pretext.

(Doc. 47 at 19-20.)

This argument is basically conclusory assertions which find Harker credible, an
assessment this Court is precluded from making in determining whether summary judgment
should be granted. As explained in Guidotti v. Legal Helpers Debt Resolution, LLC, 716
F.3d 764 (3d Cir. 2013),

[ujnder Rule 56, ... a “court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). The party asserting
that there is a genuine dispute of material fact must support that assertion by

‘citing to particular parts of ... the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations ...,

admissions, interrogatory answers, or other materials.” Fed.R.Civ.P.
56(c)(1)(A). In evaluating the motion, “the court must draw all reasonable
inferences in favor of the nonmoving party, and it may not make credibility
determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 150, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000).

716 F.3d at 772; see also, Doebblers' Penn. Hybrids, Inc. v. Doebbler, 442 F.3d 812, 820
(3d Cir. 2006) (stating that credibility determinations “are inappropriate to the legal
conclusions necessary to a ruling on summary judgment... A District Court should not
weigh the evidence and determine the truth itself, but should instead determine whether
there is a genuine issue for trial.”); J. F. Feeser, Inc. v. Serv-A-Portion, Inc., 909 F.2d. 1254,

1531 (3d Cir. 1990) (“We are keenly aware that credibility determinations are not the

function of the Judge; instead the non-movant's evidence must be credited at this stage.”).

26

 

 
The foregoing analysis shows that issues of credibility which go to whether a
reasonable jury could find Defendant’s proffered reason for using the code a pretext for
impermissible retaliation would preclude entry of summary judgment if the Court were to
consider Defendant's arguments regarding pretext. The determinations to be made by the
factfinder inform whether Plaintiff will ultimately be able to show the but-for causation
necessary to succeed on her claim of retaliation. On the record before the Court, Defendant
has not shown Plaintiff's inability to do so as a matter of law. Therefore, given all possible
consideration, Defendant’s motion is properly denied.

V. CONCLUSION

For the reasons discussed above, Defendant's Motion for Summary Judgment (Doc.

36) will be denied. An appropriate Order is filed simultaneously with this Memorandum

Opinion.

 

Rbbert D. Marian
United States District Judge

27
